Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 27, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  134014 & (24)                                                                                        Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  ROBIN and MICHAEL CANTY, as
  Personal Representatives for the Estate
  of REGINALD COSTER,
               Plaintiffs-Appellees,
                                                                    SC: 134014
  v                                                                 CoA: 274265
                                                                    Wayne CC: 03-334219-NH
  CADILLAC NURSING HOME,
           Defendant-Appellant,
  and

  S. WHITE, LPN, E. DORMEUS, RN, 

  CITY OF DETROIT FIRE DEPARTMENT- 

  EMS DIVISION, JEROME CANTIN 

  and MEDIC CRONKER,

             Defendants.
  __________________________________

                On order of the Chief Justice, a stipulation signed by the attorneys for the
  parties agreeing to the dismissal of this application for leave to appeal is considered and,
  IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 27, 2007                       _________________________________________
                                                                               Clerk